


EXHIBIT 10.8
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is dated effective as of August 2, 2011
(the “Effective Date”), between EMCORE Corporation, a New Jersey corporation
(“the Company”), and Monica D. Van Berkel (“Executive”). In consideration of the
mutual covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
EMPLOYMENT


The Company hereby employs Executive, and Executive accepts employment with the
Company upon the terms and conditions herein set forth.


1.1 Employment. The Company hereby employs Executive, and Executive agrees to
serve as the Company's Chef Administration Officer, reporting to the Chief
Executive Officer, or in such other management position consistent with
Executive's experience, expertise and reputation in the industry, as the Company
shall determine. Executive agrees to devote Executive's full business time and
attention and best efforts to the affairs of the Company during his/her
employment. Executive shall perform his/her duties, responsibilities and
functions to the Company hereunder to the best of his/her abilities in a
diligent, trustworthy, professional and efficient manner. Executive shall be
headquartered in Alhambra, CA, but shall do such traveling as may be reasonably
required of him/her in the performance of such duties. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Compensation Committee (defined below), perform other services for
compensation except that Executive may engage in charitable or civic activities
so long as such activities do not materially interfere with the performance of
Executive's duties and responsibilities hereunder. If an outside activity
subsequently creates a conflict with the Company's business or prospective
business, Executive agrees to cease engaging in such activity at such time.
Executive will observe and adhere to all applicable written Company policies and
procedures adopted from time to time, such as they now exist or hereafter are
supplemented, amended, modified or restated.


1.2 At-Will Relationship. Executive's employment shall be “at-will” and may be
terminated by Executive or the Company with or without cause and with or without
prior notice (except as otherwise provided under Article IV), subject only to
the severance obligations as described in this Agreement.


ARTICLE II
COMPENSATION


2.1 Annual Salary and Incentive Programs. During the employment of Executive,
the Company shall pay to Executive an initial base salary at the annual rate of
$222,500, or an adjusted rate (the “Base Salary”) determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), payable in
regular installments in accordance with the Company's customary payroll
practices (as in effect from time to time). The




--------------------------------------------------------------------------------




Company shall review Executive's Base Salary annually at the time of Executive's
performance review discussed below and may, in its sole and absolute discretion,
increase Executive's Base Salary in light of Executive's performance, inflation,
cost of living, and other factors deemed relevant by the Company; however,
Executive's Base Salary may not be decreased below the initial Base Salary
without the Executive's prior consent. The Chief Executive Officer of the
Company shall meet with Executive annually to review Executive's performance,
objectives and compensation, including salary, bonus and stock options; the
Chief Executive Officer shall then meet with the Compensation Committee to
discuss the same. If the Compensation Committee determines that any adjustments
thereto are appropriate it shall direct the Chief Executive Officer to make such
adjustments, as it deems appropriate, consistent with this Agreement.


2.2 Bonus. To be eligible to receive an award under any annual Company bonus or
pay-for-performance plan, the Executive must be employed on the last day of the
Company's fiscal year or the otherwise defined bonus/performance period. If the
Executive's employment is terminated, except for Cause as defined below, after
the end of a fiscal year but before the annual bonus or pay-for-performance
payments are distributed, the Executive shall be entitled to the annual bonus or
pay-for-performance payment attributable to Executive for the immediately
preceding fiscal year, if any. The Company shall make this payment at the same
time it pays all other employees in accordance with the Company's normal
practices, but no later than March 15th of the applicable year.


2.3 Long-Term Incentive. Executive shall be eligible for equity awards under the
Company's equity award plan covering senior executives, as in effect from time
to time and as approved in the sole discretion by the Compensation Committee
(the “Equity Awards”).


2.4 Grant Agreements. Equity Awards will be governed by separate agreements, and
in the event of any inconsistency between such separate agreements and the terms
of this Agreement (including, but not limited to this Agreement's Section 4.6
covering vesting on termination), this Agreement shall govern and control. For
avoidance of doubt, nothing in the preceding sentence shall be construed to
limit the application of any provision of such separate agreements that
expressly refers to and incorporates a provision of this Agreement.


2.5 Reimbursement of Expenses. Executive shall be entitled to receive prompt
reimbursement of all reasonable and necessary expenses incurred by Executive in
performing services hereunder, provided that such expenses are incurred and
accounted for strictly in accordance with the policies and procedures
established from time to time by the Company.


2.6 Benefits. Executive shall be entitled to participate in and be covered by
health insurance, 401(k) and other employee plans and benefits currently or
hereafter established for the employees of the Company generally (collectively
referred to as the “Company Benefit Plans”) on at least the same terms as other
executive officers of the Company, subject to meeting applicable eligibility
requirements. Executive understands that any such Company Benefit Plans may be
terminated or amended from time to time by the Company in its discretion, and
that participation and benefits under such Company Benefit Plans shall be
determined in accordance with the applicable terms and provisions thereof.


2.7 Paid Time Off and Holidays. The Company does not currently limit Paid Time
Off (“PTO”) for its executives, and Executive shall be entitled to PTO in
accordance with the Company's PTO policy in effect from time to time with
respect to executives. The Company observes ten (10) paid holidays per calendar
year. Nine (9) of the Company-observed holidays are the same each year; one (1)
“floating” holiday is determined by the Company




--------------------------------------------------------------------------------




annually.


ARTICLE III
CONFIDENTIALITY, NONDISCLOSURE, AND NONSOLICITATION


3.1 Confidentiality and Intellectual Property. The Executive is bound by the
terms of the Confidential Information & Invention Assignment Agreement signed on
or about the date of hire. Any reference to restrictive covenants or
post-termination obligations under this Agreement shall include the obligations
on Executive under such Confidential Information & Invention Assignment
Agreement.


3.2 Prohibition on Solicitation of Customers and Employees. During Executive's
employment with the Company and, in the event of Executive's termination of
employment, for a period equal to two (2) years following such termination,
Executive shall not, directly or indirectly, whether on behalf of himself or any
other person or entity, (i) solicit any employee, agent, consultant or
independent contractor of the Company to leave the employ, agency or services of
the Company, or in any way interfere with the relationship between the Company
and any such person, or (ii) call on, solicit or service any customer, supplier,
licensee, licensor or other business relation of the Company in order to induce
or attempt to induce such person to cease doing business with, or reduce the
amount of business conducted with, the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
of the Company. However, Executive may solicit any employee, agent, consultant
or independent contractor who voluntarily terminates his or her employment,
agency or services with the Company; however, Executive may not make any such
solicitation until a period of one-hundred eighty (180) days has elapsed
following the termination date of such employee, agent, consultant or
independent contractor (it being conclusively presumed by the parties so as to
avoid any disputes under this Section 3.2 that any such hiring within such
180-day period is in violation of this Section 3.2). None of the foregoing shall
be deemed a waiver of any and all rights and remedies the Company may have under
applicable law.


3.3 Enforcement. It is the intent of the parties that the restrictive covenants
contained in this Article III are severable and separate and the
unenforceability of any individual provision shall not affect the enforceability
of any other. If any covenant in this Article III is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area; and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding and enforceable against the Executive.
The restrictive covenants of this Article III shall survive this Agreement, and
remain in full force and effect until the expiration of the period specified
herein.


3.4 Remedy. If Executive breaches, or threatens to commit a breach of, any of
the restrictive covenants, the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company at law or in equity:
(i) the right and remedy to have the restrictive covenants specifically enforced
by any court of competent jurisdiction (without posting a bond), it being agreed
that any breach or threatened breach of the restrictive covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company; and (ii) the right and remedy to require
Executive or any applicable person or entity to account for and pay over to the
Company any profits, monies, accruals, increments or other benefits derived or
received by Executive or such person or entity as the result of any transactions
constituting a breach of the restrictive covenants. In the event of any breach
by Executive of any of the




--------------------------------------------------------------------------------




restrictive covenants, the time period of such covenant with respect to
Executive shall be tolled until such breach or violation is resolved.
  
3.5 Acknowledgement. Executive has consulted with legal counsel regarding the
restrictive covenants contained in this Article III and based on such
consultation has determined and hereby acknowledges that the restrictive
covenants are reasonable in terms of duration, scope and area restrictions and
are necessary to protect the goodwill of the Company. Executive acknowledges
that the consideration that Executive will receive pursuant to this Agreement
serves as sufficient consideration for Executive's promises to abide by the
restrictive covenants set forth in this Article III.


ARTICLE IV
TERMINATION


4.1    Definitions. For purposes of this Article IV, the following definitions
in Sections 4.2-4.5 shall apply to the terms set forth below:


4.2    Cause. "Cause" means termination of employment resulting from a good
faith determination by the Board of Directors or its delegate that:


a)    Executive has failed or repeatedly refused to follow policies or
reasonable directives established by Executive's direct manager or the Board of
Directors with the result that such performance has caused material damage to
the Company, or Executive has failed or repeatedly refused to perform the
material duties or obligations of his or her office (other than any such failure
resulting from the person's inability due to physical or mental illness), which
Executive has failed to correct within a reasonable period of time following the
receipt of written notice of such failure by Executive; or


b)    There has been an act by Executive involving wrongful misconduct which has
a demonstrably adverse impact on or caused material damage to the Company, or
which constitutes theft, fraud or a misappropriation of the assets of the
Company; or


c)    Executive has engaged in an intentional or reckless and unauthorized
disclosure of confidential information, directly or indirectly, to persons
outside the Company that materially adversely affects the Company; or


d)    Executive, while employed by the Company, has performed services for
another company or person which competes with the Company without the prior
written approval of the Board of Directors or Executive's direct manager.


e)    Conduct by Executive which in the good faith, reasonable determination of
the Board of Directors demonstrates gross unfitness to serve including, but not
limited to, gross neglect, non-prescription use of




--------------------------------------------------------------------------------




controlled substances, any abuse of controlled substances whether or not by
prescription, or habitual drunkenness, intoxication, or other impaired state
induced by consumption of any drug, including, without limitation, alcohol.


4.3 Change in Control. “Change in Control” shall mean the occurrence of any of
the following:


a)    an acquisition in one transaction or a series of related transactions
(other than directly from the Company or pursuant to options granted under any
Company plan or other similar awards granted by the Company) of any voting
securities by any individual, corporation, limited liability company,
partnership, trust, or any other entity or any group (each a “Person”),
immediately after which such Person has beneficial ownership of fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
voting securities; or


b)     the individuals who, immediately prior to the effective date, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
election, or nomination for election, by the Company's common stockholders, of
any new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall, be considered as a member of the Incumbent
Board; provided further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any election contest or proxy contest; or


c)    the consummation of:


i.    a merger, consolidation or reorganization involving the Company unless:


(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities immediately before such merger, consolidation or
reorganization, and


(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the Board of
Directors of the Surviving Corporation, or a corporation beneficially owning,
directly or indirectly, a majority of the voting securities of the Surviving
Corporation, and


(3) no Person, other than (i) the Company, (ii) a any corporation or other
Person of which a




--------------------------------------------------------------------------------




majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company , (iii) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to such
merger, consolidation or reorganization, was maintained by the Company, the
Surviving Corporation, or any Related Entity, or (iv) any Person who, together
with its Affiliates, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of fifty percent (50%) or more of the
then outstanding voting securities, owns, together with its Affiliates,
beneficial ownership of fifty percent (50%) or more of the combined voting power
of the Surviving Corporation's then outstanding voting securities (a transaction
described in clauses (1) through (3) above is referred to herein as a
“Non-Control Transaction”); or


ii)    a complete liquidation or dissolution of the Company; or


iii)    an agreement for the sale or other disposition of fifty percent (50%) or
more of the assets or business of the Company to any Person (other than a
transfer to a Related Entity or the distribution to the Company's stockholders
of the stock of a Related Entity or any other assets). For the avoidance of
doubt any sale or other disposition of a majority of the Company's fiber optics
business or its photovoltaics business will be deemed a Change in Control.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities as a result of the acquisition of voting
securities by the Company which, by reducing the number of voting securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons, provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and (1) before such share acquisition by the Company
the Subject Person becomes the beneficial owner of any new or additional voting
securities in a related transaction, or (2) after such share acquisition by the
Company the Subject Person becomes the beneficial owner of any new or additional
voting securities which in either case increases the percentage of the then
outstanding voting securities beneficially owned by the Subject Person, then a
Change in Control shall be deemed to occur. (x) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person; (y) any
“Relative” (for this purpose, “Relative” means a spouse, child, parent, parent
of spouse, sibling or grandchild) of an individual shall be deemed to be an
Affiliate of such individual for this purpose; and (z) neither the Company nor
any Person controlled by the Company shall be deemed to be an Affiliate of any
holder of Common Stock.
 
4.4 Good Reason. “Good Reason” shall mean:


a)    Assignment of Executive without Executive's written consent to a position,
responsibilities or duties of a materially lesser status or degree of
responsibility than his or her position, responsibilities or duties as of the
date of this Agreement; or


b)    A requirement that Executive relocate, except for office relocations that
would not increase the Executive's one-way commute by more than fifty (50)
miles, or a requirement that Executive travel more than an average of two (2)
days per week; or






--------------------------------------------------------------------------------




c)    A reduction by the Company of Executive's Base Salary below the initial
Base Salary or, following a Change in Control, below Executive's Base Salary at
the time of the Change in Control, without Executive's consent; or




d)    Any material breach by the Company of any provision of this Agreement
without Executive having committed any material breach of Executive's
obligations hereunder.


Notwithstanding the foregoing, the events listed in items (a) through (d),
above, shall constitute “Good Reason” only where the Company is given notice and
an opportunity to cure, as described in Section 4.6(b)(vi), below.
 
4.5 Severance Benefits. The term “Severance Benefits” refers to the benefits and
payments set forth in Section 4.6 (excepting any payment of Executive's Base
Salary through the Effective Date of such termination).


4.6 Severance Benefits Received Upon Termination.


a)    If the Company terminates Executive's employment for Cause, or Executive
terminates this Agreement without Good Reason, then the Company shall pay
Executive's Base Salary through the Effective Date of such termination and the
Company shall thereafter have no further obligations to Executive under this
Agreement.


b)    If Executive's employment is terminated by the Company without Cause, or
if Executive's employment is terminated by Executive for Good Reason, then the
Company shall pay Executive's Base Salary through the Effective Date of such
termination and also provide Executive:


i.    Continuation of Base Salary for a period equal to (a) one (1) year, plus
(b) two (2) weeks, plus (c) two (2) additional weeks for each whole year
Executive was employed by the Company (the “Severance Period”). All severance
payments will be paid out over time and on the regular paydays of the Company,
to the extent administratively feasible.


ii.    In accordance with the Company's health plans, Executive will be eligible
to exercise his or her rights to COBRA health insurance coverage for the
Executive, and, where applicable, Executive's spouse and eligible dependents, at
Executive's expense (subject to the following provision), upon termination of
Executive's employment. To the extent Executive elects COBRA continuation
coverage, the Company shall continue to pay the portion of Executive's COBRA
premiums for the entire Severance Period up to a maximum of eighteen (18) months
that the Company would have otherwise paid assuming Executive was an active
employee during such time. Executive acknowledges that as a condition of the
Company's payment of its portion of the COBRA premium, Executive will pay by
check made payable to the Company the amount equal to Executive's portion of the
COBRA premiums during the Severance Period. Nothing herein shall be construed as
extending or delaying the start date of the COBRA coverage period for Executive.
All




--------------------------------------------------------------------------------




voluntary payroll deductions, including but not limited to 401(k), ESPP and term
life, will cease effective on the employment separation date.


iii.    The Company shall provide to Executive standard outplacement services at
the expense of the Company from an established outplacement firm selected by the
Company; provided, however, that the cost of the benefits shall be commensurate
with the level of the Executive and, absent special circumstances, shall
generally not exceed in total an amount equal to $15,000 per Executive. In order
to receive outplacement services, the Executive must begin utilizing the
services within thirty (30) days following his or her date of termination, and
any Company-provided outplacement service shall cease no later than 12 months
following such termination date. The fees shall be paid directly to the
outplacement firm and no part of this amount shall be paid to the Executive.


iv.    Acceleration and immediate vesting of one hundred percent (100%) of
Executive's Equity Awards (excepting such performance-based Equity Awards that
would otherwise be disqualified as “performance-based” compensation under
section 162(m) of the Code) which have not yet vested by Executive's date of
termination, and such accelerated Equity Awards as well as any other Equity
Awards which have vested and which are then exercisable, shall remain
exercisable for a period of three (3) years following the employment separation
date (but no later than the expiration of the term of the applicable Equity
Award) and shall then expire and be of no further force or effect.


v.    As a condition to Executive's right to receive the Severance Benefits
provided for in this Section 4.6, Executive shall, upon termination of his/her
employment, enter into a general release agreement in a form to be determined by
the Company. Such release shall be executed and not revoked by Executive (or if
applicable, Executive's estate or legal guardian) such that the release is
effective and binding and non-revocable by the end of the 60-day period after
Executive's termination of employment, and any amounts that would otherwise be
payable and rights that would otherwise be effective during the 60-day period in
the absence of the preceding release requirement shall be payable and effective
on the 60th day after Executive's termination of employment. To the extent that
the release is not executed or is revoked as provided herein, all payments,
rights and benefits due to Executive under this Section 4.6 that are not
otherwise required by law shall be forfeited. Executive's receipt of any
payments or benefits under this Section 4.6 is also contingent upon Executive's
compliance with all post-employment obligations under this Agreement, including
but not limited to the restrictive covenants in Article III.


Notwithstanding the foregoing:


vi.    To the extent that Executive's termination of employment from the Company
is by Executive for Good Reason, the date of termination must occur within nine
(9) months following the initial existence of the condition constituting the
Good Reason (the “Condition”); Executive must give the Compensation Committee
written notice of the Condition within a period of ninety (90) days of the
initial existence of the Condition; and the Company must have a period of thirty
(30) days from the date such written notice is provided to the Compensation
Committee in which to remedy the Condition and avoid paying any Severance
Benefits. If the Condition is not remedied during the thirty-day cure period,
Executive shall then be entitled to provide written notice to the Compensation
Committee of Executive's termination for Good Reason before the end of such
nine-




--------------------------------------------------------------------------------




month period.


c)    If, within thirty-six (36) months of a Change in Control, Executive's
employment is terminated by the Company or its successor in interest without
Cause or by Executive for Good Reason, then the Company shall pay Executive's
Base Salary through the Effective Date of such termination and also provide
Executive the Severance Benefits described in Section 4.6(b)(i)-(v) above
(subject to the execution of the release as provided in Section 4.6(vi)).


d)    If Executive's employment is terminated as a result of death, then the
Company shall pay Executive's Base Salary through the Effective Date of such
termination and the Company shall provide Executive's spouse and dependent
children health insurance coverage as then in effect for Executive, Executive's
spouse and dependent children for a period of twelve (12) months, subject to the
payment of any employee contribution, as required by the Company's health
insurance plans covered by COBRA. Health insurance benefits subsequent to the
initial twelve (12) month period will be in accordance with COBRA. Nothing
herein shall be construed as extending or delaying the start date of the COBRA
coverage period for Executive's spouse and dependent children. The Company shall
thereafter have no further obligations under this Agreement.


4.7 Benefit Limit. In the event that any payment or benefit (including salary
continuation payments, accelerated option vesting or continued health insurance
coverage) received or to be received by Executive pursuant to this Agreement (or
in connection with Executive's termination of employment or contingent upon a
Change in Control of the Company pursuant to any plan or arrangement or other
agreement with the Company (or any affiliate)) (collectively the “Payments”)
would constitute a parachute payment within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), then the following
limitation shall apply:


The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):


i.    2.99 times Executive's Average Compensation, or


ii.    the amount which yields Executive the greatest after-tax amount of
Payments under this Agreement after taking into account any excise tax imposed
under Code Section 4999 on those Payments.


 
The present value of the Payments will be measured as of the date of the Change
in Control and determined in accordance with the provisions of Code Section
280G(d)(4).


Average Compensation shall have the meaning determined in accordance with the
provisions of Code Section 280G.








--------------------------------------------------------------------------------




4.8 Resolution Procedure. For purposes of the foregoing Benefit Limit, the
following provisions will be in effect:


a)    In the event there is any disagreement between Executive and the Company
as to whether one or more Payments to which Executive becomes entitled under
this Agreement constitute parachute payments under Code Section 280G or as to
the determination of the present value thereof, such dispute will be resolved as
follows:


i. In the event temporary, proposed or final Treasury Regulations in effect at
the time under Code Section 280G (or applicable judicial decisions) specifically
address the status of any such Payment or the method of valuation therefor, the
characterization afforded to such Payment by the Regulations (or such decisions)
will, together with the applicable valuation methodology, be controlling.


ii. In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any Payment in dispute, the matter will be submitted for
resolution to a nationally-recognized independent accounting firm mutually
acceptable to Executive and the Company (“Independent Accountant”). The
resolution reached by the Independent Accountant will be final and controlling;
provided, however, that if in the judgment of the Independent Accountant the
status of the payment in dispute can be resolved by means of obtaining a private
letter ruling from the Internal Revenue Service, a formal and proper request for
such ruling will be prepared and submitted, and the determination made by the
Internal Revenue Service in the issued ruling will be controlling. All expenses
incurred in connection with the retention of the Independent Accountant and (if
applicable) the preparation and submission of the ruling request shall be borne
by the Company.


4.9    Reduction of Benefits. To the extent the aggregate present value of the
Payments would exceed the Benefit Limit, the salary continuation payments will
first be reduced, and then the accelerated vesting of the Equity Awards (based
on their parachute value under Code Section 280G) will be reduced, to the extent
necessary, to assure that such Benefit Limit is not exceeded.


4.10     No Other Severance. Executive hereby acknowledges and agrees that,
other than the Severance Benefits, upon the termination of Executive's
employment, Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company's
employees or otherwise.


4.11    Post-Termination Benefits. Except as otherwise expressly provided
herein, all of Executive's rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the termination of Executive's employment shall cease upon such termination,
other than those specifically provided for under the Company Benefit Plans
(subject to the provisions herein) or as otherwise expressly required under
applicable law (such as COBRA).


4.12     Return of Property. In case of Executive's termination, Executive shall
promptly return to the Company all property, of any nature whatsoever, that
Executive may have received from the Company for use during his/her employment
and all physical embodiments of the Confidential Information (as defined in the
Confidential Information & Invention Assignment Agreement) (regardless of form
or medium) in the possession of or under the




--------------------------------------------------------------------------------




control of Executive.


4.13    No Mitigation. Executive shall not be required to seek employment or
otherwise mitigate Executive's damages in order to be entitled to the benefits
and payments to which Executive is entitled under this Agreement.


ARTICLE V
INDEMNIFICATION


5.1    During Executive's employment and thereafter throughout all applicable
limitation periods, the Company shall provide Executive (including his heirs,
personal representatives, executors and administrators) with such coverage as
will be generally available to senior officers of the Company under the
Company's then current Directors and Officers Liability Insurance Policy at the
Company's sole expense.


5.2     In addition to the insurance coverage provided for in Section 5.1 above,
the Company shall defend, hold harmless and indemnify Executive (and his heirs,
personal representatives, executors and administrators) to the fullest extent
permitted under applicable law, against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which Executive may be involved by reason of his having been an
officer, director or employee of the Company (whether or not he continues to be
an officer, director or employee of the Company at the time such expenses or
liabilities are incurred), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys' fees and the cost of reasonable
settlements. The Company shall maintain bylaws authorizing such indemnification
of Executive to the fullest extent permitted by law.


5.3     In the event Executive becomes a party, or is threatened to be made a
party, to any action, suit or proceeding for which the Company has agreed to
provide insurance coverage or indemnification under this Article V, the Company
shall, to the fullest extent permitted under applicable law, advance all
expenses (including the reasonable attorneys' fees, related fees and expenses,
judgments, fines and amounts paid in settlement (collectively “Expenses”)
incurred by Executive in connection with the investigation, defense, settlement
or appeal of any threatened, pending or completed action, suit or proceeding.
Executive agrees to reimburse the Company for the amount of all of the expenses
actually paid by the Company to or on behalf of Executive in the event the
Company determines that Executive is not entitled to indemnification by the
Company for such expenses. Executive also agrees to assign to the Company all
rights of Executive to insurance proceeds under any policy of directors and
officers liability insurance to the extent of the amount of the expenses
actually paid by the Company to or on behalf of Executive.


5.4    Cooperation in Legal Matters. Executive will cooperate with the Company,
during his/her employment and thereafter, with respect to any pending or
threatened claim, action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (the “Claims”), by being reasonably available
to testify on behalf of the Company, and to assist the Company by providing
information, meeting and consulting with the Company or its representatives or
counsel, as reasonably requested. In the event Executive is subpoenaed to
testify or otherwise requested to provide information in any matter, including
without limitation, any court action, administrative proceeding or government
audit or investigation, relating to the Company, Executive agrees, unless
otherwise required by law, that: (a) Executive will promptly notify the Company
of any subpoena, summons or other request to testify or to provide information
of any kind no later than three days after receipt of such subpoena, summons or




--------------------------------------------------------------------------------




request and, in any event, prior to the date set for Executive to provide such
testimony or information; (b) Executive will cooperate with the Company with
respect to such subpoena, summons or request for information; (c) Executive will
not voluntarily provide any testimony or information without permission of the
Company; and (d) Executive will permit the Company to be represented by an
attorney of the Company's choosing at any such testimony or with respect to any
such information to be provided, and will follow the instructions of the
attorney designated by the Company with respect to whether testimony or
information is privileged by the attorney-client and/or work product privileges
of the Company. The Company will reimburse Executive for all out-of-pocket
expenses reasonably incurred by Executive in connection with Executive's
provision of such testimony or assistance, and if Executive is no longer
employed by the Company, Executive will be paid a reasonable hourly rate (such
hourly rate to be no less than his most recent Base Salary under this Agreement
divided by 2000) for his time spent providing such cooperation. If requested by
Executive, the Company will provide counsel to Executive at the Company's
expense. Notwithstanding any other provision of this Agreement, the provisions
of this Article V shall survive the termination of Executive's employment and
the termination of this Agreement.
 
ARTICLE VII
GENERAL PROVISIONS


6.1 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and may be personally served or may be deposited in the United States mail,
registered or certified, return receipt requested, postage prepaid, addressed as
follows:


To the Company:    
EMCORE Corporation
2015 Chestnut Street
Alhambra, CA 91803
Attn: Chief Administration Officer


To Executive:        
Monica Van Berkel
2015 Chestnut Street
Alhambra, CA 91803


or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.


6.2 Covenant to Notify Management. Executive agrees to abide by the ethics
policies of the Company as well as the Company's other rules, regulations,
policies and procedures. Executive agrees to comply in full with all




--------------------------------------------------------------------------------




governmental laws and regulations as well as ethics codes applicable to the
profession. In the event that Executive is aware or suspects the Company, or any
of its officers or agents, of violating any such laws, ethics codes, rules,
regulations, policies or procedures, Executive agrees to bring all such actual
and suspected violations to the attention of the Company immediately so that the
matter may be properly investigated and appropriate action taken. Executive
understands that he is precluded from filing a complaint with any governmental
agency or court having jurisdiction over wrongful conduct unless Executive has
first notified the Company of the facts and permitted it to investigate and
correct the concerns.


6.3 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
6.4 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive's devisee, legatee, or other designee
or, if there be no such designee, to Executive's estate.


6.5 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to the
principles of conflicts of law under California law. The Company and Executive
agree to attempt to resolve any employment related dispute between them quickly
and fairly, and in good faith. Should such a dispute remain unresolved, the
Company and Executive irrevocably and unconditionally agree to submit to the
exclusive jurisdiction of the courts of the State of California and of the
United States located in Los Angeles, California over any suit, action or
proceeding arising out of or relating to this Agreement. The Company and
Executive irrevocably and unconditionally agree to personal jurisdiction and
venue of any such suit, action or proceeding in the courts of the State of
California or of the United States located in Los Angeles, California.


6.6 Statute of Limitations. Executive and the Company hereby agree that there
shall be a one (1) year statute of limitations for the filing of any requests
for arbitration or any lawsuit relating to this Agreement or the terms or
conditions of Executive's employment by the Company. If such a claim is filed
more than one (1) year subsequent to Executive's last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.


6.7 Right to Injunctive and Equitable Relief. Executive's obligations under
Article III are of a special and unique character, which gives them a peculiar
value. The Company cannot be reasonably or adequately compensated for damages in
an action at law in the event Executive breaches such obligations. Therefore,
Executive expressly agrees that the Company shall be entitled to injunctive and
other equitable relief without bond or other security in the event of such
breach in addition to any other rights or remedies which the Company may possess
or be entitled to pursue. Furthermore, the obligations of Executive and the
rights and remedies of the Company under Article III are cumulative and in
addition to, and not in lieu of, any obligations, rights, or remedies created by
applicable law.


6.8 Enforceability; Severability or Partial Invalidity. It is the desire and
intent of the parties that the provisions of this Employment Agreement shall be
enforced to the fullest extent permissible. The invalidity or unenforceability




--------------------------------------------------------------------------------




of any provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. In the event that any one or more of the provisions of
this Employment Agreement is held to be invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.


6.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same instrument.


6.10 Attorneys' Fees. In the event any action in law or equity, arbitration or
other proceeding is brought for the enforcement of this Agreement or in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to his or its attorneys' fees and other costs reasonably
incurred in such action or proceeding.


6.11 Entire Agreement. This Agreement, along with the Confidential Information &
Invention Assignment Agreement by and between Executive and the Company of even
date herewith (the "Proprietary Information Agreement”), constitutes the entire
agreement of the parties and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings, and negotiations between the
parties with respect to the subject matter hereof. This Agreement, along with
the Proprietary Information Agreement, is intended by the parties as the final
expression of their agreement with respect to such terms as are included herein
and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement, along
with the Proprietary Information Agreement, constitutes the complete and
exclusive statement of their terms and that no extrinsic evidence may be
introduced in any judicial proceeding involving such agreements. The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.


6.12 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any party without the prior
written consent of the other party, and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect; provided
that, in the event of the death of Executive, all rights to receive payments
hereunder shall become rights of Executive's estate. Notwithstanding the
foregoing provisions of this Section 6.12, the Company may assign or delegate
its rights, duties, and obligations hereunder to any affiliate or to any person
or entity which succeeds to all or substantially all of the business of the
Company through merger, consolidation, reorganization, or other business
combination or by acquisition of all or substantially all of the assets of the
Company. This Agreement shall be binding upon and inure to the benefit of
Executive, his heirs, executors and administrators, and this Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
permitted assigns.


6.13 Dispute Resolution. Any controversy, dispute, claim or other matter in
question arising out of or relating to the interpretation, performance or breach
of this Agreement shall be governed by and interpreted in accordance with the
laws of the State of California, without application of any conflict of laws
provisions, and shall be enforceable in the courts of that state.


6.14 Taxes and Withholding. To the extent required or authorized to be withheld
by law, the Company shall be entitled to deduct or withhold from any amounts
owing from the Company to Executive any federal, state, local or




--------------------------------------------------------------------------------




foreign withholding taxes, excise tax, or employment taxes imposed with respect
to Executive's payments, benefits or compensation under this Agreement or under
any other agreement. As a condition to any payment or distribution pursuant to
this Agreement, the Company may require Executive to pay such sum to the Company
as may be necessary to discharge its obligations with respect to any taxes,
assessments or other governmental charges imposed on property or income received
by Executive thereunder.


6.15 No Conflicting Obligations; Acknowledgement of Understanding and Review.
Executive represents and warrants to the Company that Executive is not now under
any legal restraint or obligation to any person, firm or corporation, other than
the Company, that would prevent or make unlawful Executive's execution of this
Agreement, and Executive further represents and warrants that Executive has no
other interest which is inconsistent or in conflict with this Agreement, or
which would prevent, limit, or impair, in any way, Executive's performance of
any of the covenants or duties hereinabove set forth. Executive acknowledges
that Executive has read and understands this Agreement, is entering into this
Agreement knowingly and voluntarily, and that Executive had a reasonable period
of time in which to consider this Agreement and to obtain advice from counsel of
Executive's choosing.


6.16 Section 409A.


To the extent applicable, it is intended that the payments and benefits provided
under this Agreement comply with the requirements of Section 409A of the Code,
and this Agreement shall be interpreted in a manner consistent with this intent.
Solely for purposes of determining the time and form of payments due under this
Agreement or otherwise in connection with his termination of employment with the
Company, Executive shall not be deemed to have incurred a termination of
employment unless and until he shall incur a “separation from service” within
the meaning of Section 409A of the Code.


It is intended that each payment or installment of a payment and each benefit
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A.


To the extent that the Company and Executive determine that any provision of
this Agreement could reasonably be expected to result in Executive's being
subject to the payment of interest or additional tax under Section 409A, the
Company and Executive agree, to the extent reasonably possible as determined in
good faith, to amend this Agreement, retroactively, if necessary, in order to
avoid the imposition of any such interest or additional tax under Section 409A.
All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive's lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year (except that a plan providing medical
or health benefits may impose a generally applicable limit on the amount that
may be reimbursed or paid), (iii) the reimbursement of an eligible expense will
be made on or before the last day of the calendar year following the year in
which the expense is incurred and (iv) the right to reimbursement is not subject
to set off or liquidation or exchange for any other benefit.


Notwithstanding any other provision in this Agreement, if as of Executive's
separation from service, the Executive is a “specified employee” as determined
by the Company, then to the extent any amount payable or benefit provided under
this Agreement that the Company reasonably determines would be nonqualified
deferred compensation




--------------------------------------------------------------------------------




within the meaning of Section 409A of the Code, for which payment is triggered
by Executive's separation from service (other than on account of death), and
that under the terms of this Agreement would be payable prior to the six-month
anniversary of the Executive's separation from service, such payment or benefit
shall be delayed until the earlier to occur of (a) the six-month anniversary of
such termination date or (b) the date of the Executive's death. In the case of
taxable benefits that constitute deferred compensation, the Company, in lieu of
a delay in payment, may require the Executive to pay the full costs of such
benefits during the period described in the preceding sentence and reimburse
that Executive for said costs within thirty (30) calendar days after the end of
such period.


Nothing herein shall be construed as any guarantee by the Company of any
particular tax treatment of any income or payments to Executive provided
pursuant to this Agreement or other agreements or arrangements contemplated by
this Agreement, and Executive remains solely responsible for all applicable
taxes on such income and payments.


6.17 Section Headings. The section headings in this Agreement are for
convenience only. They form no part of this Agreement and shall not affect its
interpretation.


6.18 Third Party Beneficiaries. Nothing herein, expressed or implied, shall
create or establish any third party beneficiary hereto nor confer upon any
person not a party to this Agreement, any rights or remedies, including any
right to employment or continued employment for any specified period, of any
nature or kind whatsoever, under or by reason of this Agreement.


6.19 Continuing Obligations. Notwithstanding the termination of Executive's
employment hereunder for any reason or anything in this Agreement to the
contrary, all post-employment rights and obligations of the parties, including
but not limited to those set forth in Articles III - V, and any provisions
necessary to interpret or enforce those rights and obligations under any
provision of this Agreement, will survive the termination or expiration of this
Agreement and remain in full force and effect for the applicable periods.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


“COMPANY”
EMCORE Corporation
By: /s/ Hong Q. Hou
Hong Q. Hou
President and CEO


“EXECUTIVE”
By: /s/ Monica D. Van Berkel    
Monica D. Van Berkel    


